Title: From George Washington to Brigadier General William Maxwell, 4 April 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middlebrook 4th April 1779.
I duly received your favor of the 2d Instant.
You will be pleased to transmit by flag as early as possible the letter which I herewith send for Sir Henry Clinton; and that to his commissioners, who are to meet ours on the subject of an exchange of prisoners, and who probably it will find on Staten Island.
I have nothing more in particular—command—and am sir &.
G. W——n
